DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9-12, 14-15 and 17is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (U.S. Patent Application Publication Number 20180271501, from hereinafter “Wang”).
In regards to claim 1, Wang teaches A toilet comprising: a bowl adapted to receive feces and urine (FIGS. 1-2) a shelf in the bowl for receiving at least a portion of the feces (FIGS. 1-2, telescopic lifting device 3, paragraph 0031);  at least one sensor for detecting a property of the at least a portion of the feces on the shelf (FIG. 2, excrement sample and detection analysis device 7, paragraph 0040), wherein the property is related to a user’s health and wellness (paragraph 0040); and a removal mechanism for removing a majority of the feces, urine, or a combination thereof from the bowl (FIG. 2, paragraph 0036, at least).
In regards to claim 2, Wang teaches that the at least one sensor detects one property selected from the group consisting of the force exerted by the feces, the weight of the feces, and the mass of the feces (FIG. 2, weighing device 33, paragraph 0036).
In regards to claim 3, Wang teaches that the at least one sensor is an imaging sensor or a laser spectroscope (paragraphs 0040+).
In regards to claim 9, Wang teaches removing contaminates from one or more area in which excreta is processed and/or analyzed in the toilet, wherein the system is selected from a group consisting of a source of heat, a force exerted by water, cleaning additives added to water, and sterilizing additives added to water (paragraphs 0022-0033).
In regards to claim 10, Wang teaches that the removal mechanism comprises at least one selection from the group containing a volume of water, a cleaning additive in a volume of water, a sterilizing additive in a volume of water, a wave of water, and a selectively directable jet of water (paragraph 0022).
In regards to claim 11, Wang teaches the removal mechanism comprises at least one of the group containing a squeegee that wipes feces from the shelf, a mechanism that pushes the feces, a mechanism attached to the shelf which vibrates the shelf, a piezoelectric device, pressure waves bombarding the feces, and a top of the shelf with a permanent non-horizontal angle (FIG. 2, paragraph 0037).
In regards to claim 12, Wang teaches that the removal mechanism comprises a mechanism for selectively angling the shelf from an initial horizontal or near horizontal orientation (FIG. 2).
In regards to claim 14, Wang teaches a secondary processing location within the toilet and wherein part of the at least a portion of feces is moved from the shelf to the secondary processing location to undergo one or more processes in preparation for detecting a property of the feces (paragraphs 0019-0036).
In regards to claim 15, Wang teaches a probe for collecting a sample from the feces (FIG. 2, paragraph 0037).
In regards to claim 17, Wang teaches that the probe comprises a slicing mechanism to cut the feces (paragraphs 0037-0052).
In regards to claim 18, Wang teaches a lid, wherein the lid comprises sensors for collecting measurements from a user while the user is seated on the toilet (please see entire document).
Allowable Subject Matter
Claims 4-8, 13 and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M IPPOLITO whose telephone number is (571)270-7449. The examiner can normally be reached Monday-Thursday 6:00am-4:00pm Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M IPPOLITO/Primary Examiner, Art Unit 2881